Downey, J.
This action was commenced by the appellee against the appellant and the Columbus, Chicago, and Indiana Central Railway Co., to recover the value of two mules alleged-to have been killed upon the Pittsburgh, Cincinnati, and St. Louis Railway, Columbus, Chicago, and Indiana Central division, Pan Handle route, where it was not fenced.
The defendants answered by general denial. There was a trial by jury, and a verdict for the plaintiff. A motion for a new trial by the Pittsburgh, Cincinnati, and St. Louis Railway Company, for the reasons that the verdict was not sustained by the evidence, and was contrary to law, was made and overruled. The defendant, The Pittsburgh, Cincinnati, and St. Louis Railway Company, excepted, and filed its bill of exceptions, putting the evidence in the record. Final judgment for the plaintiff The Pittsburgh, Cincinnati, and St. Louis Railway Company appealed, and has assigned for error the. overruling of the motion for a new trial. .The judgment appears to have been rendered against two corporations. Only one of them appeals, and perhaps under 2 G. & H. 270, sec. 551, the appeal should be dismissed as *154irregularly taken; but we have examined the evidence in the bill of exceptions, and are of the opinion that it was sufficient to sustain the verdict of the jury, and, therefore, the judgment is affirmed, with five per cent, damages.
E. Walker, for appellant.
M. Bell and A. S. Bell, for appellee.